Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Paul Scinto, Sr., petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his coram nobis petition. He seeks an order from this court directing the district court to act. We find there has been no undue delay in the district court. Accordingly, *14we deny the mandamus petition and Scin-to’s motion to stay. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.